IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-60125
                          Conference Calendar



JOHN W. LEWIS,

                                           Plaintiff-Appellant,

versus

CLIDELL CONSTON, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS POLICE OFFICER IN AND
FOR THE CITY OF JACKSON, MISSISSIPPI;
NED GARNER, INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS POLICE OFFICER IN AND FOR THE
CITY OF JACKSON, MISSISSIPPI; CITY OF
JACKSON, MISSISSIPPI, A MUNICIPAL CORPORATION,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:96-CV-529
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     John W. Lewis, Mississippi prisoner # 47286, appeals the

dismissal of his civil rights action.    He contends that he was

arrested on the basis of a warrant procured by unlawful means,

and that his trial counsel was ineffective.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60125
                                 -2-

     At the time that the district court considered his

complaint, Lewis’ state-court conviction was pending on direct

appeal.   Lewis has no cause of action for damages under 42 U.S.C.

§ 1983 regarding his state criminal proceedings until he can show

that his conviction has been invalidated.    Heck v. Humphrey, 512

U.S. 477, 487 (1994).   We affirm the district court’s dismissal

of Lewis’ damages claims.   Id.   Lewis may not pursue his claims

until he satisfies the requirements of Heck.    Johnson v.

McElveen, 101 F.3d 423, 424 (5th Cir. 1996).

     The district court did not err in dismissing Lewis’

injunctive claims without prejudice.    Id.; see also, Alexander v.

Ieyoub, 62 F.3d 709, 713 (5th Cir. 1995).

     AFFIRMED.